Citation Nr: 1426513	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for the period prior
to January 8, 2010, and in excess of 20 percent for the period beginning January 8,
2010, for bilateral patellofemoral degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The October 2005 rating decision granted service connection for left and right knee disabilities, post operative, and assigned separate noncompensable evaluations for each, effective from April 16, 2005.

In January 2007, the RO issued a rating decision which recharacterized the Veteran's service-connected right and left knee disabilities as patellofemoral degenerative joint disease (DJD), bilateral knee; and granted an increased initial evaluation of 10 percent for the bilateral disability, effective April 16, 2005.  

In December 2008, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2009, the Board remanded this matter for additional evidentiary development.  

In February 2010, the originating agency issued a rating decision which granted an increased initial evaluation of 20 percent for patellofemoral DJD, bilateral knee, effective January 8, 2010.  

In July 2010, the Board remanded this appeal for additional evidentiary development.  

In February 2011, the Board granted separate 10 percent initial evaluations for the Veteran's degenerative joint disease of the left knee and degenerative joint disease of the right knee, effective from April 16, 2005.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 memorandum decision, the Court vacated the Board's February 2011 decision and remanded this matter for additional development and adjudication.

In April 2013, the Board remanded this appeal for additional evidentiary development.  

The record before the Board consists of an electronic file known as the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's bilateral patellofemoral DJD has been manifested by pain on motion of both knees.

2.  Since the initial grant of service connection, extension of both knees has been normal; flexion of each knee has been to greater than 45 degrees; and neither locking nor instability of either knee has been present.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but not higher, for patellofemoral DJD of the right knee have been met throughout the initial rating period.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2013). 



2.  The criteria for disability rating of 10 percent, but not higher, for patellofemoral DJD of the left knee have been met throughout the initial rating period.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in June 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In July 2007 the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The duty to assist the Veteran has also been satisfied.  The originating agency has obtained all of the Veteran's available service treatment records, and obtained, or made all reasonable attempts to obtain, the Veteran's identified VA and private medical treatment records.  Most recently, the Veteran was provided with a May 2013 VA examination for knee and lower leg conditions.  The VA examiner reviewed the Veteran's pertinent medical history, examined the Veteran, and included rationales for the conclusions reached.  The Board finds the report of the May 2013 VA examination for knee and lower leg conditions to be adequate for adjudication purposes.  The Veteran has not contended otherwise.  

Board remands in October 2009, July 2010, and April 2013 instructed the originating agency to obtain the Veteran's updated treatment records; and to arrange for the Veteran to be scheduled for an examination to ascertain the severity of his bilateral knee disability.  Most recently, a May 2013 letter requested additional evidence and information from the Veteran.  Although this letter went unanswered, records previously identified by the Veteran have been obtained.  Finally, the Veteran was provided with the May 2013 VA examination for knee and lower leg conditions discussed above.  Accordingly, the originating agency has complied with the directives in the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim on appeal.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the issues on appeal.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  In the alternative, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.
   
The Veteran was afforded a VA general medical examination in November 2006.  At that time, the Veteran reported that both of his knees hurt, but that the right knee was worse than the left.  The Veteran reported that he had undergone physical therapy in the past, but that recently he used Advil as needed for pain.  He reported that generally, the pain was a 3-4 of 10 in intensity, but that during flare-ups the pain would be a 7-8 of 10 in intensity.  He reported that he had pain everyday and that his knees would hurt for hours at a time.  The Veteran reported that the pain got worse during weather changes, in cold and damp weather, and after standing on his feet all day.  He reported that hot baths and non-steroidal medication relieved the pain.  

Upon physical examination of the knees, the range of motion measurements were as follows: flexion to 140 degrees bilaterally and extension to 0 degrees bilaterally.  There was no effusion or crepitus and there were no patellar abnormalities.  There was tenderness along both patella tendons upon palpation, but McMurray and Lachman tests were both negative.  The knee joint was noted to be stable, bilaterally.  After repetitive range of motion there were no complaints of painful flare-up.  The examiner reported that the effect on the Veteran's activities of daily living were that he experienced pain during weather changes and upon standing for long periods.  The major functional impact was noted to be pain.  X-rays of the knees showed minimal, bilateral patellofemoral DJD.  The examiner diagnosed mild bilateral patellofemoral DJD.  

A May 2007 examination report from one of the Veteran's private orthopedists noted that the Veteran reported ongoing pain in both knees, primarily anteriorly.  He reported that his knees were painful if he sat for too long, especially when he went to get up.  The Veteran felt particularly intense pain upon squatting and bending both knees.  The Veteran reported that he was not able to run as often as he used to.  He reported that he occasionally used a brace for his knee, which was sometimes helpful.  The Veteran reported that he had recently tried jogging on a treadmill with little success.  

Upon physical examination, it was noted that the Veteran had a slightly antalgic gait.  There was no true catching or locking in either knee.  Standing alignment of the knees was essentially normal.  There were marked J signs in each knee, in that the patella was tracking laterally.  There was no effusion and there were full flexion and extension.  There was good patellar mobility, but there was pain with patellar compression testing.  The ligaments were noted to be stable.  X-rays taken of the knees revealed that when the knees were more extended, the patellae sat high and outside, but that when the knee was flexed the patellae sat nicely centered.  The examiner diagnosed bilateral patellar instability with patellofemoral pain status post prior lateral release and medial reefing with slightly increased Q angles.  

In January 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to experienced bilateral knee pain that was achy in nature, especially after a hard day at work.  He also reported that he felt he had less mobility, with the right knee being worse than the left.  He reported that he did some stretches for pain relief at home and that he tried to use an elliptical machine to do low impact exercise.  He reported experiencing painful flare-ups of his knee pain that were a 6-7 of 10 in intensity.  He reported that the frequency of the flare-ups depended on his activity, but that he usually had them at least weekly.  He reported that in the mornings he felt ok, but that as the day went on he experienced increased knee pain.  He reported that his knee pain and flare-ups were precipitated by a lot of walking, prolonged standing, activities, and cold or damp weather.  He reported that he would soak his knees in a hot tub or use cold packs for relief.  The Veteran reported that he had received a hinged brace for his right knee while he was in the Army and that he used the brace as needed, especially when he knew he was going to be more physically active.  The Veteran reported that did not participate in any sports, but that he was able to mow the lawn, shovel snow, and stay somewhat active around the house.  

Upon physical examination, ambulation was noted to be normal.  There was normal symmetry of the knees on inspection.  There were tender trigger points at the anterior aspect of the knees, greater in the right along the anterior patellar tendons.  There was no sign of effusion.  Patellae were mobile and there was no ballottement.  With downward pressure on the patellae, there were traction downward and a mild grind which caused the Veteran pain.  There was some crepitus.  There were no pops or clicks of the joint and the ligaments were felt to be stable overall.  Range of motion measurements of the knees were as follows: flexion to 140 degrees bilaterally and extension to 0 degrees bilaterally.  The Veteran experienced pain on repetitive range of motion at 130 degrees bilaterally.  The examiner reported that the major functional impact was chronic bilateral knee pain, decreased stamina, and decreased endurance after vigorous physical activity.  X-rays of the knees revealed 2 transverse radiolucencies within the mid-portion of the left patella.  There was no evidence of fracture, dislocation, arthritis, or loose bodies.  The examiner continued the diagnosis of bilateral patellofemoral DJD.  

In August 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported continued bilateral knee pain, worse in the right knee.  He reported that the pain was achy in nature and that it bothered him more at the end of the work day or after he would do any vigorous moving.  He reported that he was no longer able to jog as a result of his knee pain.  The Veteran reported that he would take Advil or Motrin "to take the edge off."  He reported that he continued to perform stretching exercises at home and still used an elliptical machine for low impact exercise.  The Veteran reported that he experienced painful flare-ups that were a 7-8 of 10 in intensity.  He reported that the frequency of the pain depended on how active he was, but that he would usually have a flare-up at least once a week.  The Veteran reported that he was not able to walk or stand for any length of time without experiencing knee pain.  He also reported that going up and down steps and cold weather caused increased knee pain.  He reported that he would soak his knees in a hot tub, use Thermacare wraps, and occasionally use a cold pack to relieve the pain in his knees.  He reported that he still occasionally used the hinged knee brace he was given by the army on his right knee and that he used a neoprene sleeve brace on his left knee.  He reported that he used them usually when he expected to be the most active.  He reported that he was unable to participate in sports beyond occasionally playing a little soccer with his children.

Upon physical examination the Veteran's ambulation was normal.  The Veteran did not use assistive devices.  There was normal symmetry of the knees on inspection.  There was tenderness to pressure applied to the patellar tendon, right worse than the left.  There was no effusion or ballottement.  Manipulation of the patellae caused irritation and pain and there was crepitus in the right knee.  The suprapatellar tendon on the right knee had "a little snap to it" as the Veteran extended that knee.  When squatting repetitively, there was some irritation on the lateral side of the right knee.  Overall, there was no ligamentous laxity detected and the joints felt stable.  Range of motion measurements were as follows: flexion to 140 degrees bilaterally and extension to 0 degrees bilaterally.  Repeated standing with a weight load on the joint caused the Veteran to experience knee pain.  Upon repetitive motion, the Veteran was limited to 120 degrees of flexion in his right knee.  The left knee was unaffected by repetitive motion.  The examiner reported that the major functional impact was knee pain with repetitive or vigorous physical activity, right worse than the left.  There were decreased stamina and endurance in the right knee only.  The examiner diagnosed bilateral patellofemoral syndrome, right worse than the left.

In May 2013, the Veteran underwent a VA examination for knee and lower leg conditions.  The VA examiner noted that the Veteran's claims file and his electronic folder in VMBS had been reviewed.  The report indicated that the Veteran was wearing a knee brace on the right, which he reported wearing 75 percent of the time.  The Veteran reported working full time in a steel mill as a foreman and an AOD melter.  He indicated that this position was not physical, but that he is on his feet for roughly four hours of an eight hour work day.  He reported that he called out of work due to knee pain two days in the past year.

The Veteran reported popping in his right knee when bending down.  He also reported having daily bilateral knee pain, 3 to 4/10 in severity, which increases to 8/10 in severity when standing more than 4 to 5 hours, using stairs, or exercising too much, or walking long distances.  He reported treating this pain with ice and rest.  He also reported that his right knee gives out after increased exercise or going down stairs once every month or two.  

Physical examination disclosed both knees to have a range of motion consisting of flexion to 140 degrees, with objective evidence of painful motion at 140 degrees; and extension to 0 degrees, without objective evidence of pain.  There were no additional limitation of motion in the knees and no functional loss and/or impairment of the knees after repetitive testing.  The report noted that there was pain on palpation of the joint line, bilaterally.  Muscle strength testing was 5/5 on flexion and extension, bilaterally.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability testing were all normal, bilaterally; and there was no evidence or history of recurrent patellar subluxation or dislocation.  The report listed a diagnosis of bilateral patellofemoral DJD, greater on right.

The Board notes that the Veteran's knee disabilities have been rated as a single disability.  The Board finds that this is not appropriate as it does not account for the fact that the Veteran has pain on motion in both knees.  Additionally, it does not allow for the fact that with the bilateral factor allowed when the bilateral knee disability is rated as two separate disabilities, the Veteran could be entitled to a higher combined disability rating.  

The Board finds that the Veteran is entitled to a 10 percent rating, but not higher, for each knee since the initial grant of service connection on April 16, 2005.  The Board acknowledges that the November 2006 VA examiner did not state that the Veteran had pain on motion.  However, the Veteran did complain of pain in both knees, the examiner did not state that there was no pain on motion and the examiner did state that the Veteran's major functional impairment was due to knee pain.  The private examination in May 2007, and later evidence confirms the presence of pain on motion in both knees, limitations in walking and standing, pain with squatting and bending, and limitations in his ability to exercise and participate in sports.  The Veteran has also reported experiencing painful flare-ups at least weekly in each knee that last for several hours at a time.  For these reasons, the Board finds that the Veteran is entitled to separate 10 percent disability ratings for each knee for pain on motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  

Consideration has been given to assigning a higher disability rating or additional separate disability rating for all or part of the period on appeal.  However, there is no evidence indicating that the Veteran's flexion is limited to less than 45 degrees in either knee or that he has any limitation of extension in either knee.  At most, the Veteran has limited flexion to 120 degrees in the right knee and 130 degrees in the left knee after repetitive use.  In addition, there is no evidence that the Veteran has ankylosis in either knee, that he has symptomatic dislocation and/or removal of semilunar cartilage in either knee, that he has any impairment of the tibia or fibula in either leg, or that there is genu recurvatum in either knee. 

Moreover, the evidence does not show that he experiences instability or locking in either knee.  On his most recent VA examination in April 2013, the Veteran reported that his right knee gives out once every month or two.  However, no objective evidence of instability or locking is shown.  The April 2013 and August 2010 VA examinations found no ligamentous laxity and stable joints.  The January 2010 and November 2006 VA examination reports also note that the Veteran's knee joints were stable.  Finally, the May 2007 private examiner noted that the Veteran's ligaments were stable.  

Additionally, the Board notes that the Veteran's major functional impairment in both knees is pain.  A disability rating based on pain on motion under more than one diagnostic code would be in violation of 38 C.F.R. § 4.14. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  Additionally, the Board has increased the disability evaluations as warranted by the evidence.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, to include the increased ratings granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.                      
 

ORDER

The Board having determined that the DJD of the Veteran's right knee warrants a 10 percent rating, but not higher, since the initial grant of service connection; and that the DJD of the Veteran's left knee warrants a separate 10 percent rating, but not higher, since the initial grant of service connection, the benefits sought on appeal are granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


